Citation Nr: 0702835	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-36 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. section 1151 
for a fractured back, a punctured lung, fractured ribs, 
headaches, a left hip injury, and a right shoulder injury.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from August 1960 to May 1963. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Houston.  

The veteran failed to appear for a September 2006 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing. Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).


FINDING OF FACT

A fractured back, a punctured lung, fractured ribs, 
headaches, a left hip injury, and a right shoulder injury 
were not caused by hospital care, medical or surgical 
treatment, or an examination furnished to the veteran under 
any law administered by the by the Secretary, either by a VA 
employee or in a VA facility. 


CONCLUSION OF LAW

The criteria for compensation benefits for a fractured back, 
a punctured lung, fractured ribs, headaches, a left hip 
injury, and a right shoulder injury following an accident in 
July 2002, pursuant to the provisions of 38 U.S.C.A. section 
1151, have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005),  38 C.F.R. § 3.361 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. section 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 
3.159(b).  This notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claim. 

In the instant case, the veteran received proper notification 
in January 2003, prior to the initial unfavorable agency 
decision dated March 2003.  The VA fully notified the veteran 
of what is required to substantiate his claim in the January 
2003 letter. The letter specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him. The veteran was also requested to submit any 
evidence in his possession.  The Board concludes that the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. The duty to notify was satisfied under the 
circumstances of this case. 38 U.S.C.A. § 5103. 

The Board notes that the regulation implementing the current 
version of 38 U.S.C.A. section 1151 became effective during 
the course of the veteran's appeal, on September 2, 2004.  
See 38 C.F.R. § 3.361.  While the RO has not given the 
veteran notice of this regulation, the Board finds its 
consideration of that regulation, in the first instance, does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  This regulation merely codified the 
criteria already present in the statute, 38 U.S.C.A. section 
1151, and the veteran was provided with notice of this 
criteria in the January 2003 letter.  The Board also points 
out that the regulation includes several provisions already 
contained in the former regulation codifying 38 U.S.C.A. 
section 1151 and 38 C.F.R. section 3.358-of which the veteran 
also has been apprised.  Thus, the Board concludes that the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 3.159(b) 
apply to all five elements of a service connection claim.  
Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. section 5103(a) and 38 C.F.R. 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.

In the present appeal, the veteran received notice of the 
type of evidence necessary to establish a disability rating 
and effective date in an October 2006 letter.  Moreover, 
because the benefit sought is being denied herein, the 
questions of rating and effective date are moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, the evidence includes VA treatment 
records, a July 2002 police report, and the April 2005 
stipulation for compromise settlement and release of Federal 
Tort Claims Act claims pursuant to 28 U.S.C. section 2677.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Analysis

In the present claim, the veteran seeks benefits under 38 
U.S.C.A. section 1151. Specifically, the veteran asserts that 
since he was hit by a VA laundry truck in the parking lot of 
a VA hospital causing a fractured back, a punctured lung, 
fractured ribs, headaches, a left hip injury, and a right 
shoulder injury, he is entitled to benefits under 38 U.S.C.A. 
section 1151.  

The provisions of 38 U.S.C.A. section 1151 were amended, 
effective October 1, 1997, to include the requirement of 
fault, requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005).  As the veteran 
filed his claim after October 1, 1997, the Board will apply 
the regulations effective October 1, 1997.  Under the 
provisions of 38 U.S.C.A. section 1151, if VA hospitalization 
or medical or surgical treatment results in additional 
disability or death that is not the result of the veteran's 
own willful misconduct or failure to follow instructions, 
compensation is awarded in the same manner as if the 
additional disability or death were service connected.  See 
38 C.F.R. §§ 3.361, 3.800(a) (2006).
 
Although claims for 38 U.S.C.A. section 1151 benefits are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. section 1151 benefits must 
be supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Current 
applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2006).
    
38 C.F.R. section 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately. 

38 C.F.R. section 3.361(c) states that claims based on 
additional disability or death due to hospital care, medical 
or surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 

38 C.F.R. section 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent. 

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005). 

A July 2002 police report indicates that the veteran was hit 
by a VA laundry truck in the parking lot of a VA hospital.  
2002 hospital records show subsequent treatment in response 
to injuries incurred due to the accident.

In April 2005, the veteran and the United States agreed to a 
Stipulation of Compromise Settlement and Release of Federal 
Torts Claims Act (FTCA), pursuant to 28 U.S.C. section 2677, 
for $750,000.

The veteran seeks compensation for injuries incurred when he 
was hit by a VA laundry truck in a VA hospital parking lot in 
July 2002.  A review of the evidence shows that compensation 
under 38 U.S.C.A. section 1151 is not warranted.  Under the 
provisions of 38 U.S.C.A. section 1151 and the implementing 
regulations, compensation is only warranted if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death.  See 38 U.S.C.A. § 1151, 38 
C.F.R. §§ 3.361, 3.800(a) (2006).  In the present claim, the 
veteran's disabilities of a fractured back, a punctured lung, 
fractured ribs, headaches, a left hip injury, and a right 
shoulder injury were not incurred as a result of VA 
hospitalization, medical or surgical treatment, or 
examination.  Rather, the disabilities were due to a motor 
vehicle accident which occurred in the VA parking lot.  The 
veteran's statements and the July 2002 police report also 
reflect that the injuries were due to a motor vehicle 
accident.  Therefore, as the accident was not caused by VA 
medical treatment of any kind, compensation under 38 U.S.C.A. 
section 1151 is not warranted.  

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and it is denied. 


ORDER

Compensation under 38 U.S.C.A. section 1151 for a fractured 
back, a punctured lung, fractured ribs, headaches, a left hip 
injury, and a right shoulder injury is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


